     Case 4:21-cv-00818-CLM-GMB Document 10 Filed 08/25/21 Page 1 of 2                   FILED
                                                                                2021 Aug-25 PM 02:56
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

MOHMMAMID MANIK,                          )
                                          )
       Petitioner,                        )
                                          )
v.                                        )   Case No. 4:21-cv-00818-CLM-GMB
                                          )
MERRICK GARLAND,                          )
                                          )
       Respondent.                        )

                          MEMORANDUM OPINION

      On August 2, 2021, the magistrate judge entered a report and recommendation

that this petition for habeas corpus relief, filed pursuant to 28 U.S.C. § 2241, be

dismissed as moot based on the petitioner’s July 29, 2021, removal from the United

States to his native Bangladesh.        (Doc. 7).    The copy of the report and

recommendation served on the petitioner at his address of record as been returned to

the court as undeliverable. (Doc. 9).

      Having now carefully reviewed and considered de novo all the materials in

the court file, the court ADOPTS the magistrate judge’s report and ACCEPTS the

recommendation. The court finds that the writ of habeas corpus is due to be

DISMISSED AS MOOT.

      The court will enter a separate Final Order.
Case 4:21-cv-00818-CLM-GMB Document 10 Filed 08/25/21 Page 2 of 2




DONE on August 25, 2021.

                           _________________________________
                           COREY L. MAZE
                           UNITED STATES DISTRICT JUDGE
